Exhibit (a)(5)(A) ACE AVIATION HOLDINGS INC. ANNOUNCES FINAL RESULTS OF ITS SUBSTANTIAL ISSUER BIDS FOR ITS OUTSTANDING 4.25% CONVERTIBLE SENIOR NOTES AND PREFERRED SHARES MONTRÉAL, January 19, 2009 – ACE Aviation Holdings Inc. (ACE) announced today the final results of its offers to directly or indirectly purchase for cancellation all of its outstanding 4.25% Convertible Senior Notes (the Notes) and preferred shares, which offers expired at 5:00 p.m. (Montreal time) on January 19, 2009.Based on final reports from CIBC Mellon Trust Company, the depositary under both offers, ACE confirmed that it has taken up and accepted for purchase and cancellation Notes in an aggregate principal amount of
